Case 3:20-cv-00331-JRW-LLK Document 9-2 Filed 06/17/20 Page 1 of 4 PageID #: 52




                 Exhibit 2
     Case 3:20-cv-00331-JRW-LLK Document 9-2 Filed 06/17/20 Page 2 of 4 PageID #: 53




                           UNITED STATES OFFICE OF PERSONNEL MANAGEMENT
                                                  Washington, DC 20415

Healthcare and
                                                 February 27, 2020
  Insurance


         JENNIFER BROOKS
         9108 WOODCHAT WAY
         LOUISVILLE, KY 40272


         OPM Control Number:

         Dear Ms. Brooks:

         The Office of Personnel Management (OPM) has completed its review of your health benefits
         claim dispute with Humana Health Plan, Inc. (Humana) regarding the services you received at
         the Ohio State University (OSU) Hospital from July 15, 2019 through July 16, 2019, and
         November 27, 2019. Humana denied benefits to cover these services because you did not have
                                                         s from out-of-network providers. OPM is
         upholding the denial.

         The 2019 Humana Health Plan federal brochure (RI 73-054) is the official statement of benefits
         you should rely on for guidance. No oral statement can modify or otherwise affect the benefits,
         limitations, and exclusions stated in the brochure. On page 58, the brochure states in part that
         Humana d                  Care by non-Plan providers except for authorized referrals or


                 Page 13

                 Ordinarily, you must get your care from providers who contract with us. If you receive
                 care outside our service area, we will pay only for emergency care benefits. We will not
                 pay for any other health care services out of our service area unless the services have
                 prior plan approval.

                 Page 16

                 You need prior Plan approval for certain services



                 Precertification is the process by which prior to your inpatient hospital admission
                 we evaluate the medical necessity of your proposed stay and the number of days
                 required to treat your condition.




     OPM.GOV                    Empowering Excellence in Government through Great People     USAJOBS.GOV
Case 3:20-cv-00331-JRW-LLK Document 9-2 Filed 06/17/20 Page 3 of 4 PageID #: 54




         Jennifer Brooks

         Page 2 of 3

         Page 18

         What happens when you do not follow the precertification rules when using non-
         network facilities

         This plan does not offer out-of-network coverage, except for emergent care situations. If
         no authorization is received or approved, you will be responsible for all costs of such
         services.

  As stated, your health plan does not include benefits to cover services from out-of-network
  providers except for medical emergencies as described in the brochure. Humana will consider a
  request to cover an out-of-network service when a covered medically necessary service is not
                                          work. However, you must have authorization from
  Humana prior to obtaining the service.

  It appears that on June 21, 2019 Humana denied your preauthorization request to obtain
  services out-of-network. However, our records do not show that you submitted a requested for


         Page 19

         To file an appeal with OPM

         After we reconsider your pre-service claim, if you do not agree with our decision, you
         may ask OPM to review it by following Step 3 of the disputed claims process detailed
         in Section 8 of this brochure.

  We regret our decision cannot be favorable for you. The information we received for review
  does not include documentation to support that you had authorization from Humana prior to
  receiving services at OSU Hospital on July 15, 2019 or on November 27, 2019. OPM does not
  have a contractual basis to overtur

  We conducted a review regarding the out-of-network services you received from July 15, 2019
  through July 16, 2019, and November 27, 2019. Our decision does not pertain to out-of-
  network services you are currently receiving or may receive in the future. The information we
  received for review does not include an indication that Humana has rendered a denial decision
  about claims related to services other than those you received at OSU Hospital on July 15, 2019
  through July 16, 2019 and November 27, 2019
  Employees Health Benefits Program (FEHBP) contract with OPM, we will not review a dispute
  until the enrollee has completed the appeal process available with the health plan.
Case 3:20-cv-00331-JRW-LLK Document 9-2 Filed 06/17/20 Page 4 of 4 PageID #: 55




  Jennifer Brooks

  Page 3 of 3


  This is our final administrative review of your disputed claim. You have exhausted the FEHBP
  appeal process. Section 8 of your federal brochure includes an explanation of the legal recourse


                                                      Sincerely,



                                                      William E. Wilson
                                                      Health Benefits Claims Examiner
                                                      Federal Employee Insurance Operation
